Case 20-20387-VFP Doc 260 Filed 09/12/21 Entered 09/13/21 00:13:52                            Desc
 UNITED STATES BANKRUPTCY     COURT
                  Imaged Certificate of Notice Page 1 of 5
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1

 FOX ROTHSCHILD LLP
 Joseph J. DiPasquale, Esq.
 Robert F. Elgidely, Esq. (admitted pro hac vice)
 Joseph A. Caneco, Esq.                                           Order Filed on September 10, 2021
                                                                  by Clerk
 49 Market Street                                                 U.S. Bankruptcy Court
 Morristown, New Jersey 07960-5122                                District of New Jersey
 Telephone: (973) 548-3368
 Facsimile: (973) 992-9125
 Email: jdipasquale@foxrothschild.com
 Email: relgidely@foxrothschild.com
 Email: jcaneco@foxrothschild.com

 Special Counsel to the Chapter 7 Trustee



 In re:                                                   Case No.: 20-20387 (VFP)

                                                          Judge: Hon. Vincent F. Papalia
 AHMED A. ZAYAT,
                         Debtor.                          Chapter: 7

                                                          Hearing Date: September 8, 2021
                                                          Hearing Time: 10:00 a.m.


          ORDER COMPELLING ATLANTIC EMPLOYERS INSURANCE COMPANY
                   AND FIREMAN’S FUND INSURANCE COMPANY
             TO COMPLY WITH SUBPOENAS FOR RULE 2004 EXAMINATION

           The relief set forth on the following page, numbered two (2), is hereby ORDERED.


 DATED: September 10, 2021
Case 20-20387-VFP        Doc 260 Filed 09/12/21 Entered 09/13/21 00:13:52                     Desc
                        Imaged Certificate of Notice Page 2 of 5


 (Page 2)
 DEBTOR:         Ahmed A. Zayat
 CASE NO:        20-20387 (VFP)
 CAPTION:        ORDER COMPELLING ATLANTIC EMPLOYERS INSURANCE
                 COMPANY AND FIREMAN’S FUND INSURANCE COMPANY TO
                 COMPLY WITH SUBPOENAS FOR RULE 2004 EXAMINATION


         THIS MATTER having been brought before the Court upon the motion (the “Motion”) of

 Donald V. Biase, chapter 7 trustee (the “Trustee”) for the bankruptcy estate of Ahmed A. Zayat (the

 “Debtor”), by and through the Trustee’s special counsel, Fox Rothschild LLP, seeking the entry of

 an Order pursuant to Federal Rule of Bankruptcy Procedure 2004(c) and 11 U.S.C. § 105(a)

 compelling Atlantic Employers Insurance Company and Fireman’s Fund Insurance Company to

 comply with subpoenas (the “Subpoenas”) properly issued under Federal Rule of Bankruptcy

 Procedure 2004; and due notice having been provided; and the Court having considered the papers

 submitted and the arguments presented; and for good cause shown, it is hereby

         ORDERED that pursuant to Federal Rule of Bankruptcy Procedure 2004(c), Atlantic

 Employers Insurance Company and Fireman’s Fund Insurance Company are directed to produce, via

 electronic mail to Trustee’s special counsel at jdipasquale@foxrothschild.com (or other such method

 that is appropriate and consented to by the Trustee’s special counsel), all documents and information

 requested in the respective Subpoenas served upon them within ten (10) days of entry of this Order;

 and it is further

         ORDERED that in the event either Atlantic Employers Insurance Company or Fireman’s

 Fund Insurance Company fails to timely comply with any of the deadlines set forth in the previous

 paragraph, the Trustee may seek further relief from the Court, including, but not limited to, seeking

 entry of an order of contempt and the imposition of sanctions.




                                                  2
 125149305
            Case 20-20387-VFP                    Doc 260 Filed 09/12/21 Entered 09/13/21 00:13:52                                                Desc
                                                Imaged Certificate of Notice Page 3 of 5
                                                              United States Bankruptcy Court
                                                                  District of New Jersey
In re:                                                                                                                 Case No. 20-20387-VFP
Ahmed A. Zayat                                                                                                         Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0312-2                                                  User: admin                                                                 Page 1 of 3
Date Rcvd: Sep 10, 2021                                               Form ID: pdf903                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Sep 12, 2021:
Recip ID                 Recipient Name and Address
db                     + Ahmed A. Zayat, 598 Warwick Avenue, Teaneck, NJ 07666-2927

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Sep 12, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on September 10, 2021 at the address(es) listed
below:
Name                               Email Address
Andrew J Mollica
                                   on behalf of Creditor RUDY RODRIGUEZ RACING STABLE INC. jdmol@aol.com

Anthony Sodono, III
                                   on behalf of Mediator Anthony Sodono III asodono@msbnj.com

Arthur Joseph Monaco
                                   on behalf of Plaintiff MGG Investment Group LP ajmonaco@obrienllp.com

Arthur Joseph Monaco
                                   on behalf of Plaintiff MGG Specialty Finance Fund LP ajmonaco@obrienllp.com

Arthur Joseph Monaco
                                   on behalf of Creditor MGG Investment Group LP ajmonaco@obrienllp.com

Arthur Joseph Monaco
                                   on behalf of Plaintiff MGG SF Evergreen Fund LP ajmonaco@obrienllp.com
            Case 20-20387-VFP          Doc 260 Filed 09/12/21 Entered 09/13/21 00:13:52                                        Desc
                                      Imaged Certificate of Notice Page 4 of 5
District/off: 0312-2                                        User: admin                                                          Page 2 of 3
Date Rcvd: Sep 10, 2021                                     Form ID: pdf903                                                     Total Noticed: 1
Barry J. Roy
                          on behalf of Defendant Ahmed A. Zayat broy@rltlawfirm.com

Barry J. Roy
                          on behalf of Debtor Ahmed A. Zayat broy@rltlawfirm.com

Brian W. Hofmeister
                          on behalf of Plaintiff Donald V Biase bwh@hofmeisterfirm.com j119@ecfcbis.com

Brian W. Hofmeister
                          on behalf of Trustee Donald V. Biase bwh@hofmeisterfirm.com j119@ecfcbis.com

Clement J Farley
                          on behalf of Interested Party Jeffrey Thomas Testa cfarley@mccarter.com

Clement J Farley
                          on behalf of Interested Party Jeffrey T. Testa cfarley@mccarter.com

Donald V. Biase
                          dbiase4236@gmail.com dbiase@iq7technology.com;dbiase4236@gmail.com;pbellina@outlook.com;ecf.alert+Biase@titlexi.com

Franklin Barbosa, Jr
                          on behalf of Interested Party Jeffrey T. Testa fbarbosa@mccarter.com

Franklin Barbosa, Jr
                          on behalf of Interested Party Jeffrey Thomas Testa fbarbosa@mccarter.com

Henry M. Karwowski
                          on behalf of Defendant Ahmed A. Zayat hkarwowski@rltlawfirm.com

Jay L. Lubetkin
                          on behalf of Debtor Ahmed A. Zayat jlubetkin@rltlawfirm.com rgaydos@rltlawfirm.com

Jay L. Lubetkin
                          on behalf of Defendant Ahmed A. Zayat jlubetkin@rltlawfirm.com rgaydos@rltlawfirm.com

Jay L. Lubetkin
                          on behalf of Attorney Rabinowitz Lubetkin & Tully, LLC jlubetkin@rltlawfirm.com, rgaydos@rltlawfirm.com

Jeffrey A. Cooper
                          on behalf of Debtor Ahmed A. Zayat jcooper@rltlawfirm.com cooperatty@aol.com;rgaydos@rltlawfirm.com

Jeffrey A. Cooper
                          on behalf of Defendant Ahmed A. Zayat jcooper@rltlawfirm.com cooperatty@aol.com;rgaydos@rltlawfirm.com

Jeffrey D. Prol
                          on behalf of Attorney Lowenstein Sandler LLP jprol@lowenstein.com
                          dclaussen@lowenstein.com;lowenstein@ecfalerts.com;bnathan@lowenstein.com

Jeremy D. Merkin
                          on behalf of Trustee Donald V. Biase jmerkin@lowenstein.com dclaussen@lowenstein.com

Jerrold S. Kulback
                          on behalf of Creditor Cedarview Opportunities Master Fund LP jkulback@archerlaw.com, chansen@archerlaw.com

John Reklaitis
                          on behalf of Creditor MGG Investment Group LP jreklaitis@obrienllp.com

John J. Harmon
                          on behalf of Debtor Ahmed A. Zayat jharmon@rltlawfirm.com johnharmon42@gmail.com;rgaydos@rltlawfirm.com

Jonathan C. Schwalb
                          on behalf of Creditor Fay Servicing LLC as servicer for GC Asset Trust 2019-RPL1 bankruptcy@friedmanvartolo.com

Joseph A. Caneco
                          on behalf of Trustee Donald V. Biase jcaneco@foxrothschild.com

Joseph J. DiPasquale
                          on behalf of Trustee Donald V. Biase Jdipasquale@foxrothschild.com cbrown@foxrothschild.com

Joseph M. Vann
                          on behalf of Interested Party Benjamin Zayat jvann@ctswlaw.com

Joseph M. Vann
                          on behalf of Interested Party Joanne Zayat jvann@ctswlaw.com

Joseph M. Vann
                          on behalf of Interested Party JPZ Holdings LLC jvann@ctswlaw.com

Joseph M. Vann
                          on behalf of Interested Party Justin Zayat jvann@ctswlaw.com

Joseph M. Vann
            Case 20-20387-VFP          Doc 260 Filed 09/12/21 Entered 09/13/21 00:13:52                                       Desc
                                      Imaged Certificate of Notice Page 5 of 5
District/off: 0312-2                                       User: admin                                                         Page 3 of 3
Date Rcvd: Sep 10, 2021                                    Form ID: pdf903                                                    Total Noticed: 1
                          on behalf of Defendant Cohen Tauber Spievack & Wagener PC jvann@ctswlaw.com

Joseph M. Vann
                          on behalf of Interested Party Emma Zayat jvann@ctswlaw.com

Kenneth L. Baum
                          on behalf of Creditor Sherif Zayat kbaum@kenbaumdebtsolutions.com ddipiazza@kenbaumdebtsolutions.com

Margreta Morgulas
                          on behalf of Plaintiff MGG Investment Group LP mmorgulas@okinhollander.com

Milica A. Fatovich
                          on behalf of Trustee Donald V. Biase mfatovich@hookandfatovich.com fyablonsky@hookandfatovich.com

Paul S. Hollander
                          on behalf of Plaintiff MGG Specialty Finance Fund LP phollander@okinhollander.com

Paul S. Hollander
                          on behalf of Plaintiff MGG SF Evergreen Fund LP phollander@okinhollander.com

Paul S. Hollander
                          on behalf of Creditor MGG Investment Group LP phollander@okinhollander.com

Paul S. Hollander
                          on behalf of Plaintiff MGG Investment Group LP phollander@okinhollander.com

Robert Farouk Elgidely
                          on behalf of Trustee Donald V. Biase relgidely@foxrothschild.com

Tracy L. Klestadt
                          on behalf of Creditor Linda Karasick tklestadt@klestadt.com tklestadt@yahoo.com

U.S. Trustee
                          USTPRegion03.NE.ECF@usdoj.gov


TOTAL: 45
